Citation Nr: 1046131	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  10-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a nerve disability, to 
include as secondary to mustard gas exposure or back, neck and 
leg trauma.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral varicose veins.  

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for an intestinal disorder.

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left neck injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter and son


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to December 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the benefits sought on appeal.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in August 2010.  A transcript of that hearing is in the 
record.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to service connection for a nerve 
disability, to include as secondary to mustard gas exposure or 
back, neck and leg trauma, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disability was initially demonstrated years after 
service, and has not been shown by competent clinical evidence of 
record to be related to service.

2.  A lung disability was initially demonstrated years after 
service, and has not been shown by competent clinical evidence of 
record to be related to service.

3.  A final December 1979 RO rating decision denied service 
connection for a leg condition, including for varicose veins. 

4.  An April 1987 RO rating decision held that new and material 
evidence had not been received to reopen the claim for bilateral 
varicose veins; the Veteran did not appeal the decision.

5.  Evidence added to the record since the April 1987 rating 
decision, when considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim of service connection for 
bilateral varicose veins, and does not raise a reasonable 
possibility of substantiating the claim.

6.  A May 1986 RO rating decision denied service connection for 
an intestinal disorder; the Veteran did not appeal the decision.

7.  Evidence added to the record since the May 1986 rating 
decision, when considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim of service connection for 
intestinal disorder, and does not raise a reasonable possibility 
of substantiating the claim.

8.  An April 1987 RO rating decision denied service connection 
for a left neck injury; the Veteran did not appeal the decision.

9.  Evidence added to the record since the April 1987 rating 
decision, when considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim of service connection for a left 
neck disorder, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A lung disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The April 1987 RO rating decision which held that new and 
material evidence had not been received to reopen the claim of 
service connection for bilateral varicose veins is final.  38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1986).

4.  Evidence received since the April 1987 rating decision is not 
new and material, and the claim for service connection for 
bilateral varicose veins, is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

5.  The May 1986 RO rating decision that denied service 
connection for an intestinal disorder is final.  38 U.S.C. § 
4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1985).

6.  Evidence received since the May 1986 rating decision is not 
new and material, and the claim of service connection for an 
intestinal disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

7.  The April RO 1987 rating decision that denied service 
connection for a left neck injury is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 19.129, 19.192 (1986).

8.  Evidence received since the April 1987 rating decision is not 
new and material, and the claim of service connection for a left 
neck injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

(For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 Fed Reg. 23353 (Apr. 30, 
2008).)

Here, the VCAA duty to notify was satisfied by an April 2008 
letter that fully addressed all necessary notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's respective 
duties for obtaining evidence.  The letter also provided the 
criteria for assignment of an effective date and disability 
rating in the event of award of the benefit sought.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the April 2008 notice 
letter included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning when and why the claims were previously 
denied.  Consequently, the Board finds that adequate notice has 
been provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished.  The AOJ has obtained all available service 
treatment records and VA treatment records (including from the VA 
Medical Center (VAMC) in Little Rock, Arkansas.  Correspondence 
from the National Personnel Records Center (NPRC) dated in 
November 2009 states that there were no clinical records indexed 
prior to 1957 for Fort Gordon.  Separate November 2009 
correspondence from the NPRC indicates that some of the Veteran's 
records were damaged but recovered after a fire there in 1973.  
The Board realizes that in such situations there is a heightened 
obligation to explain findings and conclusions and to carefully 
consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

The Veteran submitted duplicate VA and private treatment records 
and, as was noted in the introduction, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  

VA is not obligated to provide a medical examination if a veteran 
has not presented new and material evidence to reopen a final 
claim.  38 U.S.C.A. § 5103A(f); 38 CFR § 3.149(c).  Thus, VA 
examinations are not warranted by the Veteran's petition to 
reopen his previously denied claims in regards to bilateral 
varicose veins, an intestinal disorder, and a left neck injury.  

VA has a duty to provide a VA examination expressing an opinion 
when the record lacks sufficient evidence to decide a veteran's 
claim, but contains evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As discussed below, the Board finds that there is no medical 
evidence indicating that the Veteran's claimed back and lung 
disabilities may be etiologically associated with any established 
in-service event, injury, or disease.  The Board recognizes that 
the United States Court of Appeals for Veterans Claims (Court) in 
McLendon held that this element establishes a low threshold, and 
that a VA examination can be required based on medical evidence 
which suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits.  However, even 
considering the low threshold established here, none of the 
medical evidence of record in this case contains any indication 
that the Veteran's back or lung disabilities might be associated 
with any in-service event, injury, or disease.  Therefore, a 
remand in order to obtain a supplemental opinion regarding this 
issue is not required under McLendon.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding that further development would 
serve no useful purpose when it would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for an 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, 16 Vet. App. at 183.

II. Analysis

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

A. Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims.  However, VA has provided 
adjudicators with some guidelines in addressing claims involving 
asbestos exposure, as set forth in the Veteran's Benefits 
Administration Manual.  The Court has held that VA must analyze a 
veteran's claim for service connection for asbestosis or 
asbestos-related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

According to the VA Adjudication Procedure Manual, common 
materials that may contain asbestos include steam pipes for 
heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  M21-
1MR, Part IV, Subpart ii, chapter 2, section C.9.a (2010).  High 
exposure to asbestos and a high prevalence of disease have been 
noted in insulation and shipyard workers.  M21-1MR, Part IV. 
Subpart ii, chapter 2, section C.9.g.  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products, such as clutch facings and brake linings, 
and manufacture and installation of products, such as roofing and 
flooring materials asbestos cement sheet and pipe products, and 
military equipment.  M21-1MR, Part IV, Subpart ii, chapter 2, 
section C.9.f.

Diseases associated with exposure to asbestos are fibrosis, the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis; tumors; pleural effusions and fibrosis; 
pleural plaques; mesotheliomas of pleura and peritoneum and 
cancers of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and genitourinary system, except the prostate.  M21-1MR, 
Part IV, Subpart ii, chapter 2, section C.9.b.

A clinical diagnosis of asbestosis requires a history of exposure 
and radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales over 
the lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.  M21-
1MR, Part IV, Subpart ii, chapter 2, section C.9.e.  It should be 
noted that the latent period for development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years between 
first exposure and development of disease.  M21-1MR, Part IV, 
Subpart ii, chapter 2, section C.9.d.

It should be noted that the pertinent part of the Manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he now has a back disability due to an 
injury incurred in military service.  Specifically, he states an 
injury occurred during self defense and judo training, while 
using a machine during parachute training, or when a furnace 
explosion threw him backward against a wall.  The Veteran stated 
that he did not seek treatment for the back during service.  

The Veteran also contends that he now has a lung disability due 
to military service, including as a result of inhalation of soot 
and asbestos during the furnace explosion, or due to blood clots 
from caused by hitting his back against the wall during the 
explosion.  In an October 1996 statement, a fellow veteran stated 
that he was stationed with the Veteran.  The Veteran was in a 
boiler room when a furnace exploded, and was treated and 
released.  The Veteran also states that there was asbestos in the 
ceilings of the furnace rooms and barracks at Lockbourne Air 
Force Base (AFB).  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
for service connection for a back disability and a lung 
disability.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses of the back or lungs.  
The report of his November 1953 separation examination shows that 
his lungs and back were normal on physical examination.  Thus, 
the service treatment records weigh against the Veteran's claims, 
as they do not show any disability at separation.  

The Veteran's post-service medical records are negative for 
either claimed disability for many years after the Veteran's 
separation from military service.  The Federal Circuit has 
determined that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

A VA July to August 1978 hospital summary provides that the 
Veteran underwent two ventilation perfusion scans.  The report 
provides a history of mesenteric vein thrombosis with 80 percent 
of his small bowel resected in 1968, thrombophlebitis in 1975 and 
short bowel syndrome and superficial thrombophlebitis in 1978.  
The assessments were pulmonary thromboembolism; and recurrent 
thrombophlebitis, etiology unknown.  

VA records show that the Veteran underwent an inferior vena cava 
plication for recurrent pulmonary emboli in January 1980.  

A September 1998 VA myelogram resulted in a pertinent impression 
of broad based disc bulges at L2-L3, L3-L4, and L4-L5, with 
associated hypertrophy of the ligamentum flavum at those levels 
and severe stenosis seen at L2-L3.  VA treatment records dated in 
1999 provide that the Veteran was known for L3-L4 stenosis.  VA 
treatment records dated in 2002 refer to L3-L4 spinal stenosis.  
A February 2006 VA outpatient treatment report provides a 
pertinent assessment of chronic lumbar left L5 and S1 
polyradiculopathy by lower extremity EMG with history of severe 
L3-4 spinal stenosis by CT.  

An October 2009 X-ray of the Veteran's chest reflected that his 
lungs were clear.  

The foregoing post-service medical records do not support the 
Veteran's claims.  They simply do not link any post-service 
findings or diagnoses to the Veteran's service, or any injuries 
during service.  In this regard, the Board observes that it does 
not doubt the credibility of the Veteran's assertions as to in-
service injuries of the back, or to being in an explosion.  
Nevertheless, there is simply no medical evidence linking any 
post-service back or lung disabilities to the Veteran service, or 
any injuries during service.  

In addition, there is no evidence linking the Veteran's current 
lung disability to exposure to asbestos during active duty.  In 
fact, there is no evidence, other than the Veteran's own lay 
assertions, that he was exposed to silica dust or asbestos while 
on active duty.  He has not demonstrated that he has the 
competence to classify any particulate matter with which he came 
in contact as asbestos or a silicate material, or to relate that 
such exposure resulted in a current lung condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board also finds it 
significant that there is no medical evidence that the Veteran 
has silicosis, asbestosis or fibrosis. 

Similarly, the Veteran is not competent to diagnose the etiology 
of either disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu, 2 Vet. App. at 492).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
As a result, his assertions cannot constitute competent medical 
evidence that his current back or lung disabilities are related 
to his active duty or any injury during active duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of back or lung symptoms since separation from active 
duty, the credibility of his assertions is outweighed by the 
negative report of his separation medical examination, as well as 
the lack of probative medical evidence in support of his claim.  
In this regard, while the Board acknowledges that the absence of 
any corroborating medical evidence supporting the assertions, in 
and of itself, does not render the statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Simply stated, the Board finds 
that Veteran's service treatment records (indicating no back or 
lung disability at separation) and his post-service medical 
records (containing no evidence of any complaints, symptoms, 
findings or diagnoses for many years after separation, and 
containing medical evidence that his current back and lung 
disabilities are not related to his active duty or any injury 
during active duty) outweigh the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for a back disability or a lung 
disability.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a).  The Court has held that when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative only 
as to each element that was a specified basis for the last 
disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen 
his or her claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 
6, 10 (1997).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

Varicose Veins

A December 1979 RO rating decision denied service connection for 
a leg condition, which the rating decision identified as 
bilateral varicose veins.  The decision was not appealed.  The 
rating decision found that service connection was not warranted 
because the Veteran's separation examination noted a muscle 
sprains in the legs in 1952 with no residuals found.  A 1958 
reserve examination found muscle strain of both calves.  

Evidence of record at that time included the Veteran's service 
treatment records, as discussed.  It also included two March 1978 
private examination reports noting that the Veteran had varicose 
veins.  In a January 1980 statement (addressed in a January 1980 
rating decision), a private physician stated in essence that the 
Veteran's physical problems in the legs were related to his in-
service 1952 leg injuries.  

An April 1987 RO rating decision held that new and material 
evidence had not been received to reopen the Veteran's claim.  
The Veteran did not appeal the decision and it became final.  38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1986).  The 
rating decision noted that there was no evidence linking the 
Veteran's varicose veins of both lower extremities to his acute 
leg sprains in service, and no evidence linking his generalized 
circulatory insufficiency to his neck sprain in service.  

Additional evidence of record at that time included a 1978 VA 
hospital summary noted that the Veteran had varicose veins.  In 
statements received in April 1987 (addressed in a May 1987 rating 
decision), two witnesses stated that they knew that the Veteran 
was very active and fit before military service, and was not that 
way now.  March and April 1983 private medical records note that 
the Veteran had varicose veins in the lower extremities.

Since the April 1987 rating decision became final, the Veteran 
has submitted numerous duplicate copies of medical records that 
were previously of record.  

He also submitted subsequently dated private treatment records, 
and VA treatment records dated through 2010.  The VA records show 
varicose veins in 2002 and 2003, and venous varicosities in 2006.  
A March 2006 VA outpatient treatment report provides the 
Veteran's own reported history of cold exposure in December 1951, 
and noted current venous varicosities and a history of possible 
chilblains or frostbite.  However, the report does not link the 
Veteran's venous varicosities to the Veteran's cold exposure, or 
identify them as part of or related to the Veteran's possible 
frostbite or chilblains.  

The Board finds that the medical records received after the April 
1987 rating decision became final do not provide any evidence 
linking the Veteran's current bilateral varicose veins to his 
service, including any cold exposure or leg injuries.  Put 
simply, they do not related to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim and are not material within the meaning 
of 38 C.F.R. § 3.156(a).

The Board is aware of the Veteran's own continued contentions in 
support of his claim.  During the hearing, he testified that he 
was exposed to cold in December 1951 while at Lockbourne AFB in 
Columbus, Ohio.  He submitted weather records documenting that, 
in December 1951, Columbus, Ohio, had a record low of negative 14 
degrees.  In addition, he submitted various statements from other 
people attesting to his honesty and good character.  

However, the Board finds that the Veteran's assertions are 
fundamentally redundant of his prior contentions (i.e., that he 
incurred or aggravated varicose veins during active duty) and do 
not constitute new and material evidence.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  The statements from the Veteran's 
witnesses do not show that his current disability is related to 
his service.  

Moreover, while the medical records do show that it was very cold 
in December 1951 in Columbus, Ohio, they not show that the 
Veteran's current varicose veins are related to cold exposure at 
that time.  

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for service 
connection for bilateral varicose veins.  Thus, it is not new and 
material within the meaning of 38 C.F.R. § 3.156 and the claim is 
not reopened.

Intestinal Disorder

A May 1986 RO rating decision denied service connection for an 
intestinal disorder.  The decision was not appealed and became 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 
(1985).  The rating decision found that service connection was 
not warranted because the Veteran's service treatment records 
were negative for treatment or diagnosis of any stomach disorder, 
and no treatment was shown for a stomach disorder until December 
1968.  

Evidence of record at that time included the Veteran's service 
treatment records, as discussed.  They also included a December 
1968 to April 1969 VA hospital summary, documenting that the 
Veteran underwent resection of 80 percent of the small bowel.  
The pertinent diagnosis was massive small bowel infarction 
secondary to mesenteric vein thrombosis.  Two March 1978 private 
examination reports note the Veteran's surgical history.  A VA 
June to July 1978 hospital summary provides a diagnosis of 
chronic cholecystitis and cholelithiasis.  In a January 1980 
statement, a private physician stated in essence that the 
Veteran's physical problems in the abdomen were related to his 
in-service injuries.

Since the May 1986 rating decision became final, the Veteran has 
submitted numerous duplicate copies of medical records that were 
previously of record.  

He also submitted subsequent private treatment records, and VA 
treatment records dated through 2010.  However, none of these 
medical records provide any evidence linking the Veteran's 
resection of 80 percent of the small bowel, massive small bowel 
infarction secondary to mesenteric vein thrombosis, or chronic 
cholecystitis and cholelithiasis to his service.  Put simply, 
they do not related to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim and are not material within the meaning 
of 38 C.F.R. § 3.156(a).

The Board is aware of the Veteran's own continued contentions in 
support of his claim, as well as the various statements from 
other people received after the May 1986 rating decision became 
final attesting to his honesty and good character, and pre-
military physical fitness.  However, the Board finds that the 
Veteran's assertions are fundamentally redundant of his prior 
contentions (i.e., that he incurred or aggravated intestinal 
disorder during active duty) and do not constitute new and 
material evidence.  See Reid, 2 Vet. App. at 315.  The statements 
from the Veteran's witnesses do not show that his current 
disability is related to his service.  

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for service 
connection for an intestinal disorder.  Thus, it is not new and 
material within the meaning of 38 C.F.R. § 3.156 and the claim is 
not reopened.

Left Neck Injury

The April 1987 RO rating decision denied service connection for a 
neck injury of the left side.  As noted previously, the decision 
was not appealed and became final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 19.129, 19.192 (1986).  The rating decision found 
that service connection was not warranted because the Veteran's 
separation examination noted a history of a 1952 muscle sprain, 
not considered disabling, and stated that the current examination 
was normal.  Post-service VA and private medical records were 
negative for arthritis of the neck.  

Evidence of record at that time included the Veteran's service 
treatment records, as discussed.  In statements received in April 
1987 (addressed in a May 1987 rating decision), two witnesses 
stated that they knew that the Veteran was very active and fit 
before military service, and was not that way now.  Post-service 
VA and private treatment records showed no arthritis of the neck 
or cervical spine.

Since the April 1987 rating decision became final, the Veteran 
has submitted numerous duplicate copies of medical records that 
were previously of record.  

He also submitted subsequent private treatment records, and VA 
treatment records dated through 2010.  A March 1987 VA discharge 
summary provides that the Veteran underwent cervical canal 
decompression of cervical vertebrae 3 through cervical vertebrae 
7.  The impression was cervical canal stenosis.  The report does 
not link the stenosis to the Veteran's service, and in fact notes 
that the Veteran provided a history of progressive weakness of 
the right and left upper extremities of several years duration.  

A February 1996 private radiology report resulted in an 
impression of apparent absence of left vertebral artery on MR 
angiography, and minimal lacunar disease in the MRI images with 
no evidence of acute processes.  

A September 1998 VA myelogram resulted in a pertinent impression 
of mild uncovertebral joint degenerative changes from C2 to C6 
with mild neural foraminal narrowing bilaterally at those levels.  

None of these medical records provide any evidence linking the 
Veteran's cervical canal decompression of cervical vertebrae 3 
through cervical vertebrae 7, cervical canal stenosis, apparent 
absence of left vertebral artery, minimal lacunar disease, or 
degenerative changes with mild foraminal narrowing to the 
Veteran's service, or any injuries during service.  Put simply, 
they do not related to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim and are not material within the meaning 
of 38 C.F.R. § 3.156(a).

The Board is aware of the Veteran's own continued contentions in 
support of his claim, as well as the various statements from 
other people received after the April 1987 rating decision became 
final attesting to his honesty and good character.  However, the 
Board finds that the Veteran's assertions are fundamentally 
redundant of his prior contentions (i.e., that he incurred or 
aggravated a left neck injury during active duty) and do not 
constitute new and material evidence.  See Reid, 2 Vet. App. at 
315.  The statements from the Veteran's witnesses do not show 
that his current disability is related to his service.  

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for service 
connection for a left neck injury.  Thus, it is not new and 
material within the meaning of 38 C.F.R. § 3.156 and the claim is 
not reopened.


ORDER

Service connection for a back disability is denied.

Service connection for a lung disability is denied.

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for bilateral varicose 
veins is denied.

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for an intestinal disorder 
is denied.

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for a left neck injury is 
denied.




REMAND

A preliminary review of the evidence reflects that the Veteran's 
claim of service connection for a nerve disability, to include as 
secondary to mustard gas exposure or back, neck and leg trauma, 
requires additional development.  

The Veteran has provided credible written and oral testimony that 
he was exposed to mustard gas while at Lackland AFB.  He contends 
that as a result he incurred nerve damage.  A July 2010 VA 
outpatient treatment report summarizes that the Veteran had 
peripheral polyneuropathy, since exposure to nerve gas, mustard 
gas in 1952.  As this VA medical record raises the possibility 
that the Veteran's nerve peripheral polyneuropathy "may be 
associated" with in-service nerve gas or mustard gas, the Board 
finds that a VA medical opinion is warranted.  See McLendon, 
20 Vet. App. at 79.

The Board also finds it significant that the record contains no 
evidence that the Veteran did not have such exposure.  When asked 
to provide records of exposure to mustard gas or lewisite, the 
NPRC stated in May 2008 correspondence that the information 
requested was not a matter of record.

It appears that the Veteran continues to receive regular 
treatment at the Little Rock VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since July 2010) from 
the Little Rock VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
examination in connection with the claim of 
service connection for a nerve disability.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate tests 
and studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
diagnosis of any current nerve disability, 
if any.  Based on a thorough review of the 
evidence of record (including the July 2010 
VA outpatient treatment report described 
above), the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a current nerve 
disability that is related to his active 
military service, including as a result of 
exposure to nerve or mustard gas.  The 
examiner should also indicate whether any 
such disability is more likely than not of 
post-service onset.  All opinions should be 
set forth in detail and explained in the 
context of the record.

3.  Then, readjudicate the Veteran's claim 
of service connection for a nerve 
disability.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  
The case should be returned to the Board 
for appellate review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


